Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “grater the radius of curvature of each spherical surfaces becomes”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light irradiation part provided on one side of said chamber and for irradiating said substrate held by said holder with light” in claims  1, 4 and 7 in lines 5-6. Applicant specification describes the term “a light irradiation part” to be structure such as a flash lamp and halogen lamp (See page 6, lines 15-19 of applicant’s specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Itani (US 6,905,983 B2 as previously recited) in view of Ranish (US 2014/0341551 A1 as newly recited).
With respect to claim 1, Itani discloses of a heat treatment apparatus 1 for heating a substrate 6 by irradiating the substrate 6 with light (Col. 5, lines 46-67; Figures 1, 8-9), comprising: a chamber 9 for receiving a substrate 6 therein (Col. 5, lines 49-53; Col. 7, lines 54-59; Figures 1, 8-9); a holder 4 for holding the substrate 6 in the chamber 9 (Col. 5, lines 49-53; Col. 7, lines 54-59; Figures 1, 8-9); a light irradiation part 2 provided on one side of the chamber 9 and for irradiating the substrate 6 held by the holder 4 with light (Col. 5, lines 49-53; Col. 7, lines 54-59; Col. 10, line 58 thru Col. 11, line 39; Figures 1, 8-9); and a light diffusion plate 3 provided between the holder 4 and the light irradiation part 2 and having a size smaller (Figures 8-9: shows three light diffusion plates 3, specifically there is a center diffusion plate 3 that in the center axis of the substrate 6 and the center diffusion plate 3 is smaller in size than the substrate 6.) than that of the substrate 6 as seen in plan-view (Col. 6, lines 10-33; Col. 10, line 58 thru Col. 11, line 39; Figures 1, 8-9), the light diffusion plate 3 being disposed so that the central axis of the light diffusion plate 3 coincides with the central axis of the substrate 6 held by the holder 4 (Col. 6, lines 10-55; Col. 10, line 58 thru Col. 11, line 39; Figures 1, 8-9), the light diffusion plate 3 being provided with a plurality of protruding recessed spherical surfaces 94 that diffuse toward a portion of the substrate 6 (Col. 12, line 60 thru Col. 13, line 21; Figures 15-22, 30, 32), some of the light emitted from the light irradiation part 2 and entering the light diffusion plate 3 (Col. 10, lines 26-56; Col. 13, lines 3-21; Figures 1, 6, 8-9, 11-12, 15-22, 30, 32); and the plurality of recessed i.e. convex or concave surfaces) are formed at a uniform density in the light diffusion plate 3 (13, lines 3-21; Figures 15-22, 30, 32)
However Itani is silent regarding the light diffusion plate being provided with a plurality of recessed spherical surfaces that diffuse, toward a peripheral portion of the substrate; wherein the plurality of recessed spherical surfaces each have a radius of curvature, and wherein the spherical surfaces are arranged on the light diffusion plate so that the closer the spherical surfaces are disposed to a periphery of the light diffusion plate, greater the radius of curvature of each spherical surface becomes.
In the same field of endeavor of the light diffusion plate, Ranish teaches that it is known in the art of a light diffusion plate 114 being provided with a plurality of recessed spherical surfaces 280C that diffuse (Para. 0037; Figures 2A-2B), toward a peripheral portion of the substrate 140 (i.e. a processing chamber lacking light-diffusing structures, radial hotspots form at particular radii around the substrate as the substrate rotates during processing because the central hotspots of each lamp fall on common radii; Para. 0039; Figures 2A-2B), wherein the plurality of recessed spherical surfaces 280C each have a radius of curvature (Para. 0037; Figures 2A-2B), and wherein the recessed spherical surfaces 280C are arranged on the light diffusion plate 114 so that the closer the recessed spherical surfaces 280C are disposed to a periphery of the light diffusion plate 114 (i.e. the light diffusion plate is 3 dimensional, thus the light diffusion plate has a top, bottom and side perimeter. The recessed spherical surfaces radius of curvature is greatest at the opening on the surface of light diffusion plate top perimeter surface), the greater the radius of curvature of each recessed spherical surface 280C becomes. The 
Therefore it would have been obvious to one with ordinary skill in the art before effective filing date of the invention to modify Itani with Ranish, by modifying the light diffusion plate light diffusion recessed spherical surfaces as taught by Itani with the light diffusion plate light diffusion recessed spherical surfaces radii of curvature are greater at the periphery of the light diffusion plate as taught by Ranish, because Ranish facilitates a more uniform irradiance of a substrate.

With respect to claim 6, Itani discloses that the light irradiation part 2 includes a plurality of flash lamps (Col. 5, lines 54-61; Figures 1 and 6-22).

With respect to claim 4, Itani discloses of a heat treatment apparatus 1 for heating a substrate 6 by irradiating the substrate 6 with light (Col. 5, lines 46-67; Figures 1, 8-9), comprising: a chamber 9 for receiving a substrate 6 therein (Col. 5, lines 49-53; Col. 7, lines 54-59; Figures 1, 8-9); a holder 4 for holding the substrate 6 in the chamber 9 (Col. 5, lines 49-53; Col. 7, lines 54-59; Figures 1, 8-9); a light irradiation part 2 provided on one side of the chamber 9 and for irradiating the substrate 6 held by the holder 4 with light (Col. 5, lines 49-53; Col. 7, lines 54-59; Col. 10, line 58 thru Col. 11, line 39; Figures 1, 8-9); and a light diffusion plate 3 provided between the holder 4 and the light irradiation part 2 and having a size smaller (Figures 8-9: shows three light diffusion plates 3, specifically there is a center diffusion plate 3 that in the center axis of the substrate 6 and the center diffusion plate 3 is smaller in size than the substrate 6.) i.e. concaved surfaces) are formed at a uniform density in the light diffusion plate 3 (Col. 6, lines 49-55; Figures 1, 6-14, 18-22, 29, 31)
However Itani is silent regarding the light diffusion plate being provided with a plurality of recessed spherical surfaces that diffuse, toward a peripheral portion of the substrate; wherein the plurality of protruding spherical surfaces each have a same radius of curvature as each other.
In the same field of endeavor of the light diffusion plate, Ranish teaches that it is known in the art of a light diffusion plate 114 being provided with a plurality of protruding spherical surfaces 280B that diffuse (Para. 0036; Figures 2A-2B), toward a peripheral portion of the substrate 140 (i.e. a processing chamber lacking light-diffusing structures, radial hotspots form at particular radii around the substrate as the substrate rotates during processing because the central hotspots of each lamp fall on common radii; Para. 0039; Figures 2A-2B), wherein the plurality of protruding spherical surfaces 280B each have a same radius of curvature as each other (Para. 0036; Figures 2A-2B). 
Therefore it would have been obvious to one with ordinary skill in the art before effective filing date of the invention to modify Itani with Ranish, by modifying the light diffusion plate light diffusion protruding spherical surfaces as taught by Itani with the light diffusion plate light diffusion protruding spherical surfaces of the same radii of curvature as taught by Ranish, because Ranish facilitates a more uniform irradiance of a substrate.

With respect to claim 8, Itani discloses that the light diffusion plate 3 is hexagon in a plan view (Col. 13, lines 15-21; Col. 15, lines 35-40; Col. 17, lines 31- 35; Figures 1, 6-14, 18-22, 29, 31).

With respect to claim 7, Itani discloses of a heat treatment apparatus 1 for heating a substrate 6 by irradiating the substrate 6 with light (Col. 5, lines 46-67; Figures 1, 8-9), comprising: a chamber 9 for receiving a substrate 6 therein (Col. 5, lines 49-53; Col. 7, lines 54-59; Figures 1, 8-9); a holder 4 for holding the substrate 6 in the chamber 9 (Col. 5, lines 49-53; Col. 7, lines 54-59; Figures 1, 8-9); a light irradiation part 2 provided on one side of the chamber 9 and for irradiating the substrate 6 held by the holder 4 with light (Col. 5, lines 49-53; Col. 7, lines 54-59; Col. 10, line 58 thru Col. 11, line 39; Figures 1, 8-9); and a light diffusion plate 3 provided between the holder 4 and the light irradiation part 2 and having a size smaller (Figures 8-9: shows three light diffusion plates 3, specifically there is a center diffusion plate 3 that in the center axis of the substrate 6 and the center diffusion plate 3 is smaller in size than the substrate 6.) than that of the substrate 6 as seen in plan-view (Col. 6, lines 10-33; Col. 10, line 58 thru Col. 11, line 39; Figures 1, 8-9), the light diffusion plate 3 being disposed so that the central axis of the light diffusion plate 3 coincides with the central axis of the substrate 6 held by the holder 4 (Col. 6, lines 10-55; Col. 10, line 58 thru Col. 11, line 39; Figures 1, 8-9), the light diffusion plate 3 being provided with a plurality of recessed spherical surfaces 94 that diffuse toward a portion of the substrate 6 (Col. 12, line 60 thru Col. 13, line 21; Figures 15-22, 30, 32), some of the light emitted from the light irradiation part 2 and entering the light diffusion plate 3 (Col. 10, lines 26-56; Col. 13, lines 3-21; Figures 1, 6, 8-9, 11-12, 15-22, 30, 32); and the plurality of recessed spherical surfaces 94 (i.e. convex or concave surfaces) are formed at a uniform density in the light diffusion plate 3 (13, lines 3-21; Figures 15-22, 30, 32)
However Itani is silent regarding the light diffusion plate being provided with a plurality of recessed curved surfaces that diffuse, toward a peripheral portion of the substrate; wherein the plurality of recessed spherical surfaces each have a same radius of curvature as each other.
In the same field of endeavor of the light diffusion plate, Ranish teaches that it is known in the art of a light diffusion plate 114 being provided with a plurality of recessed spherical surfaces 280C that diffuse (Para. 0037; Figures 2A-2B), toward a peripheral portion of the substrate 140 (i.e. a processing chamber lacking light-diffusing structures, radial hotspots form at particular radii around the substrate as the substrate rotates during processing because the central hotspots of each lamp fall on common radii; Para. 0039; Figures 2A-2B), wherein the plurality of recessed spherical surfaces 
Therefore it would have been obvious to one with ordinary skill in the art before effective filing date of the invention to modify Itani with Ranish, by modifying the light diffusion plate light diffusion recessed spherical surfaces as taught by Itani with the light diffusion plate light diffusion recessed spherical surfaces of the same radii of curvature as taught by Ranish, because Ranish facilitates a more uniform irradiance of a substrate.

With respect to claim 9, Itani discloses that the light diffusion plate 3 is hexagon in a plan view (Col. 13, lines 15-21; Col. 15, lines 35-40; Col. 17, lines 31- 35; Figures 1, 6-14, 18-22, 29, 31).

Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 4 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that “Itani, Lim and Oyama, individually or in combination, do not disclose or suggest a heat treatment apparatus including all the limitations as 
The examiner respectfully disagrees with applicant’s interpretation. After further search and consideration the examiner has found new prior art Ranish (US 2014/0341551 A1 as newly recited) to remedy the deficiencies of Itani. The examiner found that the 3 dimensional light dimensional plate has a perimeter on the top, bottom and sides. Thus the widest radii of the recessed spherical surfaces are nearest to the top perimeter of the light dimensional plate. Therefore the examiner rejects claims 1 and 6 over Itani and Ranish. 

Applicant argues: “Itani, Lim, and Oyama, individually or in combination, do not disclose or suggest a heat treatment apparatus including all the limitations as recited in independent claim 4. Specifically, the applied combination of Itani and Oyama, and Lim and Oyama, do not teach, among other things, "said plurality of protruding spherical surfaces have a same radius of curvature, and said plurality of protruding spherical surfaces are formed at a uniform density in said light diffusion plate," as recited in independent claim 4” on pages 2-3 of remarks 


Applicant argues: “Applicant believes that new claims 7-9 are patentably distinguishable over the cited references at least for the reasons set for the above. Independent claim 7 has limitations similar to those of independent claim 4. None of the references teaches that the light diffusion plate is hexagon or octagon in plane view, as recited in claims 8 and 9” on page 3 of remarks.
The examiner respectfully disagrees with applicant interpretation that new claims 7-9 are patentably distinguishable over the cited references. After further search and consideration the examiner found that Itani in view of Ranish teaches all of the limitations of claims 7-9. Therefore claims 7-9 is rejected under 35 USC 103 over the prior art of Itani in view of Ranish. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        March 13, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761